DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by applicant cited CN 101788320, hereinafter CN in view of Silver (U.S. Patent No. 4,604,092, hereinafter Silver).
 The examiner is relying upon a google patent machine translation of CN and has provided a copy for the applicant.
	With respect to Claim 1, CN discloses liquid level detection system [see fig 1], comprising: a light source [4]; a light guiding medium [6]; a photoelectric conversion receiver [9]; and a processing module [8], wherein: the light guiding medium has an incident surface [where light enters 6], a first reflection surface [leftmost right angle surface], and an exiting surface [where light exits 6], the first reflection surface and the exiting surface are both planar [all surfaces planar], the first reflection surface intersects a liquid surface [3], the first reflection surface comprises a first sub-reflection surface [where leftmost beam of light reflects, above 3] and a second sub-reflection surface [where rightmost beam reflects, below 3], with the liquid surface [3] as a boundary line between the first sub-reflection surface and the second sub-reflection surface, a light beam [arrows from 4 represent light beam] emitted by the light source is emitted into the light guiding medium through the incident surface, incident on the first reflection surface, emitted from the light guiding medium through the exiting surface, and incident on the photoelectric conversion receiver [9], the light beam is incident at a same angle on the first sub-reflection surface, the second sub-reflection surface, and a boundary between the first sub- reflection surface and the second sub-reflection surface, and the processing module is configured to generate a light intensity image according to an intensity of the light beam received by the photoelectric conversion receiver and calculate a position of the liquid surface according to a position of an abrupt change in the light intensity image [4th paragraph under summary “a little less than making light intensity that line array CCD collects relatively, be that picture signal is undergone mutation in the liquid level corresponding position, the feature of light intensity signal is reflected in the picture signal that line array CCD obtains, and utilizes the output valve feature of line array CCD pixel intensity signal to judge liquid level position.”].  The path of the light beam is clear from fig 1.
	CN does not disclose that the light source is mounted on a first linear moving mechanism, and the light source is linearly moved relative to the light guiding medium by the first linear moving mechanism to sequentially emit the light beam onto the first sub-reflection surface and the second sub-reflection surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that if one needed a light source at two locations, the only two options are to either have two light sources, or to move one light source.  CN uses two light sources to emit light beams at the first sub-reflection surface and the second sub-reflection surface.
	Silver shows an example of a light source 38 mounted on a linear moving mechanism, see fig 1 in a liquid level detection system.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace CN’s two light sources with a light source that is mounted on a first linear moving mechanism, and the light source is linearly moved relative to the light guiding medium by the first linear moving mechanism to sequentially emit the light beam onto the first sub-reflection surface and the second sub-reflection surface.
	With respect to Claim 2, CN discloses the liquid level detection system according to claim 1, wherein the light beam emitted by the light source [4] is perpendicular to the incident surface.  Clear from fig 1.
	With respect to Claim 3, CN discloses the liquid level detection system according to claim 1, wherein the light beam is totally reflected by the first sub-reflection surface and reflected and refracted by the second sub-reflection surface.  The liquid causes the refraction, note the extra refracted light rays for the second sub-reflection surface.
	With respect to Claim 5, CN discloses the liquid level detection system according to claim 1, wherein: the photoelectric conversion receiver [9] is fixedly disposed relative to the light guiding medium [6], a light beam receiving portion of the photoelectric conversion receiver is planar, and a portion of the light beams reflected by the first sub-reflection surface and a portion of the light beam reflected by the second sub-reflection surface are simultaneously received by the light beam receiving portion.  Must be fixed such that light emitted from 4 enters 6, and exits 6 in such a way as to be received by 9.
	With respect to Claim 6, CN discloses the liquid level detection system according to claim 1, wherein: the light guiding medium [6] further has a second reflection surface [rightmost right angle surface], and the light beam is reflected by the second reflection surface prior to being emitted from the light guiding medium [6] and then emitted through the exiting surface.
	With respect to Claim 7, CN discloses the liquid level detection system according to claim 6, wherein: the first reflection surface and the second reflection surface are axisymmetric, an axis of symmetry of the first reflection surface and the second reflection surface is perpendicular to the liquid surface, and the light beam reflected by the first reflection surface is directed parallel to the liquid surface toward the second reflection surface, wherein the second reflection surface intersects the liquid surface.  From abstract “the isosceles right triangular prism is parallel to a liquid level.” thus the two surfaces are axisymmetric with the axis of symmetry perpendicular to the liquid surface.
	With respect to Claim 8, CN discloses the liquid level detection system according to claim 7, wherein: the second reflection surface [rightmost right angle surface] comprises a third sub-reflection surface [above 3] and a fourth sub-reflection surface [below 3], with the liquid surface as the boundary line, the light beam is totally reflected by the third sub-reflection surface and reflected and refracted by the fourth sub-reflection surface.  The fluid causes the refraction.
	With respect to Claim 9, CN discloses the liquid level detection system according to claim 7, wherein the first reflection surface is perpendicular to the second reflection surface.  It’s a right angled isosceles triangle.
	With respect to Claim 10, CN discloses the liquid level detection system according to claim 6, wherein: the light guiding medium is a right angle isosceles prism [see abstract], a first right angle surface of the right angle isosceles prisms respectively forms the first reflection surface and a second right angle surface of the right angle isosceles prism forms the second reflection surface, and the exiting surface and the incident surface are both formed on a hypotenuse of the right angle isosceles prism.  Clear from fig 1.
	With respect to Claim 11, CN discloses the liquid level detection system according to claim 1, wherein the incident surface and the exiting incident surface are on a same plane.  Clear from fig 1.
	With respect to Claim 12, CN discloses the liquid level detection system according to claim 1, wherein the light beam in the light guiding medium that is incident on the exiting surface is perpendicular to the exiting surface.  Clear from fig 1.
	With respect to Claim 13, CN discloses the liquid level detection system according to claim 1, wherein: the light guiding medium is a right angle isosceles prism [see abstract], a first right angle surface right angle isosceles prism- respectively forms the exiting surface and a second right angle surface of the right angle isosceles prism forms the incident surface, and the first reflection surface is formed on a hypotenuse of the right angle isosceles prism.  Clear from fig 1.
	With respect to Claim 14, CN discloses a liquid level detection method, comprising: providing a light guiding medium [6] having an incident surface [where light enters], a first reflection surface [leftmost right angle surface], and an exiting surface [where light exits], wherein the incident surface, the first reflection surface, and the exiting surface are planar [all surfaces are planar]; positioning the light guiding medium at a liquid surface, the first reflection surface intersecting the liquid surface, wherein the first reflection surface comprises a first sub- reflection surface [above 3] and a second sub-reflection surface [below 3], with the liquid surface [3] as a boundary line between the first sub-reflection surface and the second sub-reflection surface; emitting a light beam into the light guiding medium through the incident surface, which is then incident on the first reflection surface and emitted from the light guiding medium through the exiting surface, wherein: the light beam is incident at a same angle at the first sub-reflection surface, the second sub-reflection surface, and a boundary between the first sub- reflection surface and the second sub-reflection surface, a light intensity image is generated according to an intensity of the light beam emitted from the exiting surface, and a position of the liquid surface is obtained from a position of an abrupt change in the light intensity image [4th paragraph under summary “a little less than making light intensity that line array CCD collects relatively, be that picture signal is undergone mutation in the liquid level corresponding position, the feature of light intensity signal is reflected in the picture signal that line array CCD obtains, and utilizes the output valve feature of line array CCD pixel intensity signal to judge liquid level position.”].  The path of the light beam is clear from fig 1.
	CN does not disclose that the light source is mounted on a first linear moving mechanism, and the light source is linearly moved relative to the light guiding medium by the first linear moving mechanism to sequentially emit the light beam onto the first sub-reflection surface and the second sub-reflection surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that if one needed a light source at two locations, the only two options are to either have two light sources, or to move one light source.  CN uses two light sources to emit light beams at the first sub-reflection surface and the second sub-reflection surface.
	Silver shows an example of a light source 38 mounted on a linear moving mechanism, see fig 1 in a liquid level detection system.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace CN’s two light sources with a light source that is mounted on a first linear moving mechanism, and the light source is linearly moved relative to the light guiding medium by the first linear moving mechanism to sequentially emit the light beam onto the first sub-reflection surface and the second sub-reflection surface.
	With respect to Claim 15, CN discloses the liquid level detection method according to claim 14, wherein the light beam is totally reflected by the first sub-reflection surface and reflected and refracted by the second sub-reflection surface.  The liquid causes refraction.
	With respect to Claim 16, CN discloses the liquid level detection method according to claim 15, wherein: the light guiding medium further has a second reflection surface [rightmost right angle surface], the second reflection surface intersects the liquid surface, the second reflection surface comprises a third sub-reflection surface [above 3] and a fourth sub-reflection surface [below 3], with the liquid surface [3] as a boundary line between the third sub-reflection surface and the fourth sub-reflection surface, a portion of the light beam that is totally reflected by the first sub-reflection surface, is totally reflected by the third sub-reflection surface, and is then incident on the exiting surface, and a portion of the light beam that is reflected by the second sub-reflection surface is reflected and refracted by the fourth sub-reflection surface, and a portion of the light beam reflected by the fourth sub-reflection surface is directed toward the exiting surface.  Light paths clear from fig 1.
	With respect to Claim 17, CN discloses the liquid level detection method according to claim 14, wherein the exiting surface and the incident surface are both disposed parallel to the liquid surface.  Clear from fig 1.
	With respect to Claim 18, CN discloses the liquid level detection method according to claim 17, wherein: the light beam is incident on the light guiding medium perpendicular to the incident surface, and the light beam emitted through the exiting incident surface is perpendicular to the incident surface.  Clear from fig 1.
	With respect to Claim 19, CN discloses the liquid level detection method according to claim 14, wherein: the light beam is simultaneously incident on the first sub-reflection surface, the second sub-reflection surface, and the boundary between the first sub-reflection surface and the second sub-reflection surface.  See lightpath in fig 1.
	With respect to Claim 21, CN discloses a liquid level detection system, comprising: a light source [4]; a light guiding medium [6]; a photoelectric conversion receiver [9]; and a processing module [8], wherein: the light guiding medium has an incident surface [where light enters 6], a first reflection surface [leftmost right angle surface], and an exiting surface [rightmost right angle surface], the first reflection surface intersects a liquid surface [3] when the light guiding medium is disposed within a liquid, the first reflection surface comprises a first sub-reflection surface [above 3] and a second sub-reflection surface [below 3], with the liquid surface as a boundary line between the first sub-reflection surface and the second sub-reflection surface, the processing module is configured to: generate a light intensity image according to an intensity of a light beam emitted onto the light guiding medium and received by the photoelectric conversion receiver, and calculate a position of the liquid surface according to a position of an abrupt change in the light intensity image due to difference in intensity of a portion of the light beam reflected by the first sub-reflection surface and received by the photoelectric conversion receiver and a portion of the light beam reflected by the second sub-reflection surface and received by the photoelectric conversion receiver.  [4th paragraph under summary “a little less than making light intensity that line array CCD collects relatively, be that picture signal is undergone mutation in the liquid level corresponding position, the feature of light intensity signal is reflected in the picture signal that line array CCD obtains, and utilizes the output valve feature of line array CCD pixel intensity signal to judge liquid level position.”].  The path of the light beam is clear from fig 1.
CN does not disclose that the light source is mounted on a first linear moving mechanism, and the light source is linearly moved relative to the light guiding medium by the first linear moving mechanism to sequentially emit the light beam onto the first sub-reflection surface and the second sub-reflection surface.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that if one needed a light source at two locations, the only two options are to either have two light sources, or to move one light source.  CN uses two light sources to emit light beams at the first sub-reflection surface and the second sub-reflection surface.
	Silver shows an example of a light source 38 mounted on a linear moving mechanism, see fig 1 in a liquid level detection system.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace CN’s two light sources with a light source that is mounted on a first linear moving mechanism, and the light source is linearly moved relative to the light guiding medium by the first linear moving mechanism to sequentially emit the light beam onto the first sub-reflection surface and the second sub-reflection surface.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The examiner found several references that show moving a single light source instead of using multiple light sources.  See U.S. Patent No. 3,148,085; 3,915,576; 5,965,447 and Publication No. 2008/0242117.
Response to Arguments
Applicant’s arguments, that CN doesn’t teach the newly amended limitations have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN and Silver.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855                                                             


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855